DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 8/25/2022. However, a new rejection is presented for the following reasons of record.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as obvious over Howard et al., US 2011/0133699, in view of Xiao et al., US 2015/0263379.
Regarding claim 1, Howard et al., teaches a method of lithiating an electrochemical cell (button cell battery ) (0043) disposed within a battery packaging (container or housing) (0090), the method comprising: lithiating at least one electrode in the electrochemical cell (0066) by applying current across a first current collector of the at least one electrode to a second current collector of an auxiliary electrode (0074; 0123), wherein the auxiliary electrode is disposed within the battery packaging adjacent to an edge of the electrochemical cell (0018; 0020-0021; 0052), the at least one electrode comprises a first electroactive layer disposed on or near one or more surfaces of the first current collector (0015-0020) and the auxiliary electrode comprises a second electroactive layer disposed at or near one or more surfaces of the second current collector (0018; 0020-0021; 0052; 0100; 0107).
Howard et al., does not teach applying current across a first current collector of the at least one electrode to a second current collector of the auxiliary electrode.
Xiao et al., in Fig. 1 discloses an electrochemical cell (10) for a lithium battery (abstract) and applying a current (via 24 and 26) across a first current collector (14 or 22) of the at least one electrode to a second current collector of the reference electrode (16) (0047) which corresponds to the auxiliary electrode (0013; 0037; 0039; 0090; 0103) (see also entire document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Howard et al., in light of the teaching of Xiao et al. insert the teachings of Xiao et l., into Howard et al. 
One having ordinary skill in the art would have been motivated to make the modification to provide lithium batteries having the ability to undergo repeated power cycling over their useful lifetimes thus making them an attractive and dependable power source (0002).
Regarding claim 2, Howard et al., teaches wherein the method further includes, after the applying of the current across the first current collector and the second current collector (0015-0020) , dividing the packaging into first and second halves, where the first half includes the electrochemical cell including the at least one lithiated electrode (0066; 0074; 0123) and the second half includes the auxiliary electrode (0018; 0020; 0100; 0129).
Regarding claim 3, Howard et al., teaches wherein the packaging is divided by using a heat sealer (hermetic sealer) (0090; 0147).
Regarding claim 4, Howard et al., teaches wherein the second current collector (reference 612, 622, 661, 662, 1012, 1022, 1061) defines a major plane that is substantially perpendicular to a major plane defined by the second electroactive layer (0015-0021; 0051-0060) and the second current collector passes through the battery packaging and extends out of the battery packaging (extension lead) (0095-0097; 0153-0155).
Although Howard et al., does not teach the exact locations of the structures relative to each other, this would be an obvious design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 5, Howard et al., teaches wherein the second electroactive layer comprises one or more laminated layers (0044; 0049).
Regarding claim 6, Howard et al., teaches wherein a first end of the second current collector is disposed between first and second layers of the one or more laminated layers (0043-0044; 0049).
Although Howard et al., does not teach the exact locations of the structures relative to each other, this would be an obvious design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 7, Howard et al., teaches wherein the second electroactive layer comprises one or more electroactive materials selected from the group consisting of: graphite (0066; 0115), lithium titanium oxide (0066), iron sulfide (FeS), lithium metal (0056), and combinations thereof.
Regarding claim 8, Howard et al., teaches wherein the second electroactive layer comprises one or more electroactive materials selected from the group consisting of: LiNixMnyCo}-x-yO2 (where 0 < x < 1 and 0 (where 0 < x < 1), Lii+xMO> (where M is one of Mn, Ni, Co, and Al)
(0054; 0110).
Regarding claim 9, Howard et al., teaches wherein the second electroactive layer is porous (0103).
Howard does not recite a porosity greater than or equal to about 10 vol. % to less than or equal to about 60 vol.%.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Additionally, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 10, Howard et al., teaches wherein the second electroactive layer comprises one or more electrically conductive materials (0050; 0052; 0063; 0069; 0108).
Regarding claim 11, Howard et al., teaches wherein the second electroactive layer comprises one or more binders (0052; 0069; 0111) selected from poly(vinylidene fluoride) (PVDF) (0052; 0069).
Regarding claim 12, Howard et al., does not teach wherein the current is a constant current greater than or equal to about C/100 to less than or equal to about 10C.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Additionally, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 13, Howard et al., teaches a method of pre-lithiating an electrochemical cell (button cell battery ) (0043) including at least one electrode (0015-0020) comprising a first current collector (0015-0020); , the method comprises:
disposing within a battery packaging an auxiliary electrode (0018; 0020; 0100; 0129) adjacent to an edge of the electrochemical cell (container or housing) (0090), wherein the auxiliary electrode (0074; 0123) comprises an electroactive layer (0015-0020) and a second current collector extending perpendicularly from the electroactive layer (0018; 0020-0021; 0052; 0100; 0107), wherein a first end of the second current collector interfaces with the electroactive layer and a second end of the second current collector extends out of the battery packaging (container or housing) (0090); applying a current across the first current collector and the second current collector so as to pre-lithiate the at least one electrode (0145); and extracting the auxiliary electrode (0018; 0020; 0100; 0129) from the battery packaging (extension lead) (0095-0097; 0153-0155).
Howard et al., does not teach applying current across a first current collector of the at least one electrode to a second current collector of the auxiliary electrode.
Xiao et al., in Fig. 1 discloses an electrochemical cell (10) for a lithium battery (abstract) and applying a current (via 24 and 26) across a first current collector (14 or 22) of the at least one electrode to a second current collector of the reference electrode (16) (0047) which corresponds to the auxiliary electrode (0013; 0037; 0039; 0090; 0103) (see also entire document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Howard et al., in light of the teaching of Xiao et al. insert the teachings of Xiao et l., into Howard et al. 
One having ordinary skill in the art would have been motivated to make the modification to provide lithium batteries having the ability to undergo repeated power cycling over their useful lifetimes thus making them an attractive and dependable power source (0002).
Although Howard et al., does not teach the exact locations of the structures relative to each other, this would be an obvious design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 14, Howard et al., teaches wherein extracting includes concurrently dividing the battery packaging (container or housing) (0090), into first and second halves and heat sealing at least one of the first and second halves (hermetic sealer) (0090; 0147), wherein the first half of the battery packaging includes the electrochemical cell including the at least one pre-lithiated electrode (0145) and the second half of the battery packaging includes the auxiliary electrode (0018; 0020; 0100; 0129).
Although Howard et al., does not teach the exact locations of the structures relative to each other, this would be an obvious design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 15, Howard et al., teaches wherein the electroactive layer comprises one or more laminated layers (0044; 0049), wherein each of the laminated layer comprises one or more electroactive materials selected from the group consisting of: LiNixMnyCo}-x-yO2 (where 0 < x < 1 and 0 (where 0 < x < 1), Lii+xMO> (where M is one of Mn, Ni, Co, and Al)
(0054; 0110); graphite (0066; 0115), lithium titanium oxide (0066), iron sulfide (FeS), lithium metal (0056), and combinations thereof.
Regarding claim 16, Howard et al., teaches wherein the electroactive layer comprises one or more laminated layers (0044; 0049) and the first end of the second current collector is disposed between first and second layers of the one or more laminated layers (0043-0044; 0049).
Although Howard et al., does not teach the exact locations of the structures relative to each other, this would be an obvious design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 17, Howard et al., teaches wherein the electroactive layer is porous and has a porosity (0103).
Howard does not recite a porosity greater than or equal to about 10 vol. % to less than or equal to about 60 vol.%.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Additionally, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 18, Howard et al., teaches wherein the electroactive layer further comprises one or more electrically conductive materials (0050; 0052; 0063; 0069; 0108).
Regarding claim 19, Howard et al., teaches wherein the electroactive layer further comprises one or more binders selected from poly(vinylidene fluoride) (PVDF) (0052; 0069; 0111).
Regarding claim 20, Howard et al., does not teach wherein the current is a constant current greater than or equal to about C/100 to less than or equal to about 10C.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Additionally, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
3.	Applicant's arguments filed 8/25/2022 have been fully considered. 
The Applicant argues that “Howard provides that “battery may include an auxiliary electrode with a current collector and a third active material.” Howard at paragraph [0100]. However, Howard is silent with regard to “applying current across a first current collector of the at least one electrode to a second current collector of [the] auxiliary electrode,” as claimed…
Howard is silent with regard to lithiating of the at least one positive electrode 610 and/or the at least one negative electrode 620, and more specifically, with regard to using the auxiliary electrode as a means to lithiated the at least one positive electrode 610 and/or the at least one negative electrode 620.”
The new secondary reference, Xiao et al., US 2015/0263379, teaches the battery may include an auxiliary electrode (or reference electrode) with a current collector (0013; 0037; 0039; 0090; 0103) (see also entire document). Additionally, Xiao et al., teaches lithiating of the at least one positive electrode  and/or the at least one negative electrode (0014-0016; 0037).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Zhu et al., US 20200395593.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727